 SPRINGFIELD MANORHS Healthcare,Inc. d/b/a SpringfieldManorandUnited Food and Commercial Workers Interna-tional Union,Local 831,United Food and Com-mercialWorkers InternationalUnion,AFL-CIO, CLC. Cases 33-CA-7811 and 33-CA-7831June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn January 27, 1988, Administrative Law JudgeGeorge F. McInerney issued the attached decision.The Respondent filed exceptions and a supportingbrief.The General Counsel filed a brief in supportof the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, 2and conclusions and to adopt the recommendedOrder as modified.3iThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd. 188 F.2d 362(3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings.In adopting the judge's credibility findings, we do not rely on his com-ments concerning the Respondent's pursuit of a lawsuit against witnessesAtkinson and Tapscott2 TheRespondent has filed a motion to amend pleadings to conform toevidence to include the affirmative defense that discriminatee VirginiaWillhite is a supervisor within the meaning of Sec 2(11) of the Act TheGeneral Counsel has opposed the motion The Respondent'smotion isdenied.The Respondent failed to raise the issue of Willhite's alleged su-pervisory status in its answer to the complaint or at the hearing Further,we find that even if we were to grant the Respondent'smotion,the Re-spondent has not met its burden of establishing Willhite's supervisorystatus.In finding that the Respondent violated Sec 8(a)(3) and(1)by dis-charging employees Clements, Willhite,Lyons,Tinney,Green, and Bline,the judge found that the reasons given by the Respondent for the dis-charges were purely pretextual.Thus,he did not view the case as fallingwithin the purview ofWright Line,251 NLRB 1083 (1980). Contrary tothe judge,the Board requires an application of theWright Lineanalysis inall cases alleging violations of Sec 8(a)(3) and(1) that turn on employermotivation.Bridgeway Oldsmobile,281 NLRB 1246(1986), and cases citedthere.It is not necessary,however, to rerationalize the judge's findingthat the discharges were unlawful,as a finding of pretext"necessarilymeans that the reasons advanced by the employer either did not exist orwere not in fact relied upon,thereby leaving intact the inference ofwrongful motive established by the General Counsel"Limestone ApparelCorp.,255 NLRB 722 (1981).aWe shall modify the judge's recommended Order to conform his re-instatement and make-whole language to that customarily used by theBoardWe also shall modify his Order to require the Respondent toremove all references to the unlawful discharges from the discnminatees'personnel records and supply the Board with pertinent backpay informa-tion.17ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HS Health-care, Inc. d/b/a Springfield Manor, Springfield, Il-linois, itsofficers,agents, successors,and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 2(a)and reletter the subsequent paragraphs."(a)Offer VirginiaWillhite,PaulaClements,Mary Lyons, Margaret Tinney, James Green, andPat Bline immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions without prejudice totheir seniority or other rights or privileges previ-ously enjoyed and make them whole for any lossof earnings and other benefits suffered as a result ofthe discrimination against them,in the manner setforth in the remedy section of the decision."2. Insert the following as paragraphs 2(b) and (c)and reletter the subsequent paragraphs."(b) Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way."(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.295 NLRB No. 2 18DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT promulgate or enforce any dis-criminatory no-solicitation rules.WE WILL NOT blacklist our employees by notify-ing other employers that they have been terminat-ed for activities on behalf of any labor organiza-tion.WE WILLNOT discharge or disciplineany of ouremployees because they engaged in,or we suspect-ed them of engaging in, activities on behalf of anylabor organization.WE WILL NOT in any likeor related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them underSection 7 of the Act.WE WILL offer to Virginia Willhite, Paula Cle-ments,Mary Lyons,MargaretTinney,JamesGreen,and Pat Bline immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsor privileges previously enjoyed,togetherwithbackpay for any losses suffered by them as a resultof our discrimination against them.WE WILL notify each of them that we have re-moved from our files any reference to their dis-charge and that the discharge will not be usedagainst themin any way.HSHEALTHCARE,INC.D/B/ASPRINGFIELD MANORDeborah A. Fisher, Esq.,for the General Counsel.Paul R. Cole, Esq. (Erwin, Marlinkus Cole & Ansel Ltd.),of Champaign,Illinois,for the Respondent.Jairus Gilden, Esq. (Karmel & Rosenfeld),of Chicago, Il-linois,for the Charging Party.DECISIONGEORGE F. MCINERNY, Administrative Law Judge.Based on charges filed in Case 33-CA-7811 on October14, 1986,by Local 1696,United Food and CommercialWorkers Union, and Case 33-CA-7831 on October 31,1986,by Local 881, United Food and Commercial Work-ers InternationalUnion, AFL-CIO, CLC (the Union orthe Charging Party),the Regional Director for Region33 oftheNational Labor Relations Board,the Board,issued an Order consolidating Cases 33-CA-7811 and33-CA-7831,and a complaint, on November 28, 1986,alleging thatHS Healthcare,Inc.,d/b/a SpringfieldManor(the Company or Respondent),had violated andwas continuing to violate, the provisions of the NationalLabor RelationsAct, 29 U.S.C. §§ 151 et seq. (the Act).The complaint was subsequently amended,and the Re-spondent filed a timely answer, denying the commissionof any unfair labor practices.Pursuant to a notice of hearing contained in the com-plaint, a hearing washeld beforeme in Springfield, Illi-nois, on April 27 through 30, and June 1 and 2, 1987, atwhich all parties were represented by counsel,and hadthe opportunityto present testimony and documentaryevidence,to examine and cross-examine witnesses, tomake motions, and to argue orally.Following the con-clusionof thehearing, the General Counsel and the Re-spondentfiled briefs,whichhave been carefully consid-ered.On the entirerecord,includingmy observations of thecredibility of thewitnesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONThe complaintalleges, the answer admits, and I findthat theRespondent is an Illinoiscorporationhaving anoffice andplace of businessin Springfield, Illinois,whereit is engagedin thebusinessof providingintermediatelevel longtermcare for mostly elderly patients. Duringthe 12 months just prior to theissuanceof the complaint,the Respondent derivedgross revenuesof over $100,000.In that sameperiod the Respondent purchased and re-ceivedat itsSpringfield facility goodsand materialsvaluedin excessof $15,000 directly frompoints outsidethe Stateof Illinois.The Respondentis,andhas been atall times materialan employerengaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAlthoughthe Respondent in its answer denied knowl-edge of the legal status of the Charging Party as a labororganization,the parties stipulatedat thehearing, and Ifind,that the Charging Party is a labor organizationwithin the meaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The Company anditsOrganizationThe Companyoperates a longterm intermediate' nurs-ing care facility known as Springfield Manor. SpringfieldManor is owned by a limited partnership known asHealthcare Fund Limited, and is 1 of 12 nursing homesmanaged by HS Healthcare, Inc., headquartered inSavoy, Illinois.The president of HS Healthcare is RayEdward (Ed) Hettinger,who is also a general partner inHealthcare Fund Limited.Margaret Patton is the admin-istrator of SpringfieldManor, and was such for a yearand a half before the hearing in this matter, including alltimes material herein.Administratively,SpringfieldManor is divided into anumber of departments. The departments,together withthe names of the persons who headed them in thesummer and early fall of 1986 are:nursing: Beth Miller,director of nursing;Pam Pathael,assistant director of nursing social work;LorettaMal-doner, social worker admissions;Sue Tapscott,admis-sions coordinator food service;Diane Jacobs, food serv-ice superintendent activities; DiannaVolpo, activities di-rectormaintenance,housekeeping and laundry;BillAt-kinson,superintendent.'"Intermediate"is a technical term denoting the level of care availableat the nursing home under regulations of the State of Illinois. SPRINGFIELD MANOR19There was no question about supervisory status of thedirector of nursing;the assistantdirectorof nursing andthe superintendent of maintenance. Therewas an issuehere over the supervisoryor managerialstatus of SueTapscott, the admissions coordinator during alltimes ma-terialherein.2There were no questions about, and noevidence concerning, the status of the social worker, theactivities director, or the food service superintendent.The department heads apparently served as a kind ofadvisory committee to the administrator during 1986,meeting weekly or more often to discuss problems con-cerning the staff, and how department heads were "relat-ing" to those problems. Unlike other employees, depart-mentheadswere salaried,wore civilian clothes as arule,3 and received free meals in thenursinghome diningrooms. They were not paid overtime, nor granted com-pensatorytimewhen they were required to work over40 hours in a week.In addition to these factors, which she shared withother department heads, Sue Tapscott, as admissions co-ordinator, evaluated prospective patients and, if she de-termined that their health, mobility, and other medicalcharacteristics were consistent with the ability of Spring-fieldManor to care for them, set the rates they wouldpay,4 and arranged for their admission. She, along withMargaret Patton, received a bonus for bringing new pa-tientsinto the nursing home.While Tapscott was described by Patton as having nosupervisory authority over any employees, the evidenceis undisputed, based on the testimony of Tapscott herself,BillAtkinson, and Patton that Tapscott participated inmanagement's investigationinto the conduct of MaryLyons, Paula Clements, Margaret Tinney, James Green,and PatrickBline,and that she participated or assisted inthe preparation of warnings and discharge notices forLyons, Clements, Tinney, Green,and Bline.Tapscottalso had authority to pledge the credit of the Companyat a localstore and could charge gasoline to the Compa-ny's account.At this point, based on these factors and leaving asideany consideration of Tapscott's close personal relation-ship with Patton and the ostensible authority which em-ployees perceived as one aspect of that relationship, Ifind that Tapscott in fact was aligned withmanagementandworked to formulate and effectuatemanagementpolicies by expressing and making operative the decisionsof the Employer.NLRB v. Bell Aerospace,416 U.S. 267(1974);SutterCommunity Hospitals of Sacramento, 227NLRB 181, 193 (1976);General Dynamics Corp.,213NLRB 851, 857, 858 (1974);Swift &Co., 115 NLRB 752,753 (1956).2 Tapscott,a licensed practical nurse,had been assistant director ofnursing until January 1986,when she was appointed to the admissions co-ordinator position.0 The director and assistant director of nursing wore lab coats over ci-vilian clothes while on duty.All employees other than department headswore some kind of uniform*Within limits prescribed by management,Tapscott herself assisted ina revision of those rates in the spring or summer of 1986 under the direc-tion of Ed Hettinger.While her participation may not have been the con-trolling factor in setting new rates,Ifind that she was an active partici-pant in the management group which did make those decisions.B. The Union Organization and the Company'sResponseOn the early morning of June 18, 1986, some unionrepresentatives engaged in handbilling of employees atthe entrance to the Company's premises. 5 Beyond this,the only union activities engaged in by employees seemto have involved some distribution of union authorizationcards by a laundry employee named Mary Lyons onJune 28; the passing of an authorization card from onelaundry employee, Paula Clements, to another, MargaretTinney, sometime around June 19; some prounion re-marks made by housekeepers James Green and PatrickBline at company meetings called to discuss the Union,and a solitary union meeting in June attended by onlytwo employees, Mary Lyons, with her son Rex Lyons,who worked in housekeeping and laundry at that time.6Paula Clements did testify that she talked to other em-ployees about the Union and I can assume that the Unionhandbillingwas a common subject of conversationamong employees.On the morning the handbilling took place, VirginiaWillhite, a licensed practical nurse (LPN) in charge ofnursing on the second floor of Springfield Manor, calledAdministrator Margaret Patton to inform her of the ac-tivity. Patton came in to the facility and called a depart-ment head meeting. Management was uncertain aboutthe reason for the Union's interest in the employees ofthe nursing home and this meeting was taken up withspeculation about these reasons, and discussions on set-ting up meetings with the employees to counteract theUnion's organizational attempts. Several exhibits placedin evidence by the General Counsel show that variousmanagerial officials such as Bill Atkinson and DianeJacobs, food service supervisor, 7 spoke at the employeemeetings and talked generally about management's "opendoor," employee evaluations,merit raises, and otherbroad, noncoercive matters. There are no allegations inthe complaint that statements made at any of these meet-ings violated the law.8Later, on June 19, a high-level delegation from theCompany's home office in Savoy, Illinois, includingPresident Ed Hettinger, Personnel Director Lisa Daven-port, and an outside labor relations consultant namedRussell Cloud came to Springfield Manor and briefed thedepartment heads on what they could or could not say,and what they should and should not do in this situation.There is no evidence that any of these managers directedor suggested that the department heads do or say any-thing which has been alleged, or could be construed, tobe unlawful.According to Patton, she continued to hold depart-ment head meetings twice a week after the Union ap-° Those distributing the handbills were identified only as persons con-nected with the Charging Party herein.° Rex later became a supervisor and testified as a witness for the Com-pany.T I note that an exhibit purporting to be an agenda for a meeting offood service employees was signed by Jacobs, and also by Sue Tapscott.° There was some testimony that Bill Atkinson uttered statements thatcould be interpreted as threatening,but Atkinson himself,called as a wit-ness by the General Counsel, was not asked about these instances. 20DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpeared at Springfield Manor.She expressed surprise thatthis situation had come about,asked her departmentheads to check with employees in their department todetermine what was "wrong"there, and to talk to thestaff people in those departments.Patton stated that shedid not require department heads to report union activi-ties, but she did expect that she would learn from the de-partment heads who was talking about the Union, or wasactive on its behalf.In addition to these supervisors'meetings,and employ-ee meetings called by management,the record here indi-cates only that a letter was sent to employees over Mar-garet Patton's signature on June 19 urging that they notsign union cards or join the Union.Itwould seem from the above undisputed facts thatthere was very little union activity generated by what-ever organizing efforts had been made by the Union orby employees on its behalf.Moreover, the Company's re-sponse, from RussCloud's admonitions to supervisors to,in effect,do good and avoid evil, to the innocuous con-tent of the June 19 letter and the agendas purportedlyused at the several employee meetings held in mid-Junecertainly show the Company's concern with the Union,but do not indicate that the Company was embarking ona militant antiunion campaign.The testimony of Sue Tapscott and Bill Atkinson wasgenerally in agreement with that of Patton as to the ini-tialmeetings on June 19. However, Tapscott and Atkin-son described other meetings between Patton and othermanagement employees which conveyed a quite differentmessage.Tapscott testified that all of the departmentheads were present and that Patton named certain em-ployees whom she felt were strong union people,Virgin-iaWillhite,Don Richmond,James Green,Pat Bline, andpeople in the laundry,Paula Clements,and Mary Lyons.Patton said that she wanted those people out of there.Atkinson also testified about meetings at which onlyhe and Tapscott were present with Patton, but he repeat-ed substantially similar statements'by Patton,where shenamed Willhite,Richmond, Clements,Lyons,Green, andBline, and indicated that she wanted them out of Spring-fieldManor.Indeed,Atkinson mentioned one meetingwhere Patton called him in, apparently alone, and direct-ed him to fire Lyons, Clements, and a woman namedPhyllis Brame.According to Atkinson,Patton told himthat these employees were "part of the Union, workedfor the union,or started the union and they wanted themout of the facility."Patton denied that any of these conversations hadtaken place or that she had ordered Atkinson to dis-charge any employees.On June 27 Paula Clements and Virginia Willhite weredischarged.On June 28 Mary Lyons was discharged. OnJune 30 Margaret Tinney was discharged and JuanitaSchroederwas given an oral warning.On July12 JamesGreen and Patrick Bline were discharged.C. TheDischarges1.VirginiaWillhiteVirginiaWillhite is a licensed practical nurse (LPN)with some years of experience. She had been employedat another nursing home in Springfield called DirksenHouse from April 1983 to May 1985, at which time shewas discharged for involvement in union activities as asupervisor.9She had somedifficultyin obtaining newemployment but was hired by Springfield Manor on No-vember 12, 1985.On February 24, 1986, she was as-signed as head nurse, second floor,first shift.During thetime Willhite worked on the second floor there were ap-proximately 86 patients in residence there.These were"intermediate"care patients.All were ambulatory, or atleast not permanently confined to bed,but 80 percent ofthese were confused,incontinent and in Willhite's word"combative." They had to be lifted, changed, bathed,dressed,undressed,fed, and otherwise completely caredfor.Willhite,as head nurse,was responsible under the di-rector of nursing and assistant director of nursing for allnursing care of these patients,for charting progress orlack of progress,treating illnesses, injuries,and medicalconditions.She was responsible for assigning nurses'aides to rooms and patients on a daily basis.' oWillhite was formally rated twice during her employ-ment at Springfield Manor, once on March11, 1986, byV. Atkins,director of nursing,inwhich she was gradedas "above average"and was praised by the director; andon May 23,1986, by B. Wagner, R.N., director of nurs-ing,where she was rated "satisfactory"or "more thansatisfactory"inallcategories andwas unqualifiedlypraised by the director.After eachof these ratings Will-hite was given a raise, bringing her from$6.40 per houras of February 23 to $6.75 as of May 19.Willhite wasgiven a warning by B. Wagner, director of nursing, onMay 8 for failing to make out a medication card or anorder for medication by a physician.Willhite testifiedthat she had never received any warnings,written ororal, other than the one on May 8, and was never repri-manded,counseled, or spoken by any supervisor abouther dress, mannerisms,or other personal characteristics,or about conditions on the secondfloor ofSpringfieldManor.In late May or early June, Barb Wagner, the directorof nursing,left and was succeeded by Beth Miller.Millerhad worked with Willhite at Dirksen House, and wasaware of the reasons for Willhite'sdischarge from thelatter location.When the handbilling of Springfield Manor began onJune 18,11Willhite called Margaret Patton at her home° There did not seem to be an issue about the fact that Willhite was asupervisor at Dirksen House and was not a supervisor at SpringfieldManor.In this case,however, Respondent has raised the issue for thefirst time in its brief, alleging thatWillhitewas in fact a supervisor atSpringfieldManor. This matter was neither raised as an issue in Respond-ent's answer,nor in the course of 6 days of hearing in the case The ques-tion of Willhite's alleged supervisory status was not litigated at the hear-ing. She was asked no questions,nor was there any testimony or docu-mentary evidence from other witnesses on the subject I find,therefore,that the issue has not been timely raised and it will not be consideredWillhite was a rank-and-file employee.10 There is no indication in the record that these assignments wereanything other than routine in nature.I 1 There is no evidence here that Willhite had anything to do with theUnion's interest in organizing Springfield Manor She seems to have beenas surprised as management was by the June 18 handbilling SPRINGFIELD MANOR21to advise her what was going on. Willhite told Pattonshe had lost her job at Dirksen House because of theUnion, that she did not want to lose her job at Spring-fieldManor.She was upset and told Patton that she hadnothing to do with the Union.On June 27 Patton had ameetingwith Sue Tapscott,Beth Miller,director of nursing,and Pam Patheal,assist-ant director of nursing.According to Patton thosepresent at this meeting discussed a variety of problemswith and shortcomings in Willhite's work. Tapscott, onthe other hand,testified that Patton merely informed theothers that she wanted Willhite off the premises over thelong July 4 weekend.She did not want Willhite in there"passing out union stuff."Beth Miller and Pam Pathealthen went upstairs to draw up the papers for Willhite'sdischarge.Theyprepared a document charging Willhite withwillful acts detrimental to patient care through failure todo daily rounds or examination of patients;leaving pa-tients in the wrong wheel chairs;allowing the develop-ment of numerous new casesof bedsores; leaving haz-ardous chemicals exposed; not ensuringthatpatient datasheets were properly filled out; failure to discipline staffmembers following complaints to department heads; notdisciplining aides;complaining or discussing problemswith others in the presence of aides, and what were de-scribed as "insubordinate acts or statements or failure tocarry out orders;use of vulgar language at nurses' sta-tion desk;and wearing inappropriate dress such as T-shirts and tight clothing.Miller and Patheal gave thedocument to Patton, who called Willhite into her officeand discharged her on the spot.While some of these charges appear almost inconse-quential, thefirstfew items,neglect of patients,failure todo daily rounds or examinations,failure to keep propercharts; allowing the development of numerous new casesof bed sores, and leaving hazardous chemicals exposed,are serious matters that could certainly form the basis fordisciplinary action.Willhite emphatically denied all ofthese charges.Patton was not personally familiar withmost of the charges against Willhite.She did testify thatshe made rounds with Willhite,and had"counseled" hermany times in her office before determining on the dis-charge.On other occasions in her testimony, Patton,who otherwise impressed me as an extremely knowl-edgeable and competent witness, tended to be vague andimprecise.On the question of complaints from the fami-lies of patients Patton at first spoke of a number of suchcomplaints,then narrowed it to one family, then couldnot recall the details,or even whether Willhite was re-sponsible for a stroke suffered by the patient whosefamily allegedly complained.12 It is clear from Patton'stestimony either that she either relied almost entirely onreports of Willhite's work given her by Beth Miller andPam Patheal,or that she herself ordered the discharge,as stated by Sue Tapscott,and then left to Miller and12 One family member of another patient testified about lack of dunk-ing water and other problems on the second floor of Springfield Manor,but this testimony really did not place any responsibility on Willhite. Theproblems alleged to be Willhite's responsibility occurred at times whenWillhite was not working,and were described as continuing until early in1987,long after Willhite's dischargePathael the job of finding reasons to justify this predeter-mined action.Ido not ordinarily draw negative infer-ences from the fact that individual witnesses do not testi-fy in a particular matter.There are many reasons why awitness may not, or will not, testify.In this case,howev-er, I must note that the absence of Miller and Patheal, asthe supervisors who knew Willhite's work best,leavesRespondent's case lacking the only effective corrobora-tion available to Patton's testimony and leaves her vagueand hesitant recollections alone against the clear denialby Willhiteof the charges against her.13As a kind of postscript to the Willhite discharge, Taps-cott testified that afterWillhitewasfired,Patton toldTapscott,Patheal,and Miller to call other nursing homesin the area and tell people there that Willhite was aunion organizer and that she had been terminated fromSpringfieldManor for that reason.Tapscott stated that,pursuant to these instructions,she calledthe Lewis Me-morial Nursing Home in Springfield,talked to the ad-ministrator,and told him what Patton had told her tosay. She recalled that the administrator's first name wasRobert, and that she had met him with Patton when theyfirst came to Springfield in the fall of 1985.Robert Florence, administratorof LewisMemorialChristianVillage, testified that he recalled Tapscott'sname and that he knew of Willhite's activities at DirksenHouse.He did not recall receiving a call about Willhitefrom Springfield Manor. I note that he did not deny thathe received such a call, and I also note, again, thatMiller and Patheal did not testify in this proceeding.2.Mary LyonsMary Lyons was hired by Springfield Manor on June7, 1983, in the laundry.She was terminated on June 28,1986, by Bill Atkinson and Sue Tapscott for violatingcompany rules. She was reinstated in late July, but wasterminated again at a later date for reasons unconnectedwith our concerns here.So far as the record discloses,the warning and discharge notice given Mary Lyons onJune 28 remain in her file at Springfield Manor.BillAtkinson testified that he and Sue Tapscott wereat their apartment on Saturday,June 28, when they re-ceived a call from Springfield Manor. They went to thenursing home and apparently talked to two employeesnamed Maria Baggerly andTerryScorsolini,who toldAtkinson and Tapscott that Mary Lyonswas passing out13 An LPN named Dorothy Champion,who was working at Spring-fiedManor at the time Willhite was discharged and was still there at thetime of the hearing,testified that the atmosphere on the second floorwhen Willhite was there was "chaotic,"and described people there wasarguing and not getting along.This may very well be,but these were notthe reasons that Willhite was discharged.I cannot find this corroborativeof Patton's testimony.Similarly,Jane Wright, the corporate director ofprofessional services,testified that she conducted an inspection of thenursing services at SpringfieldManor on June 26. She noted quite anumber of deficiencies on the second floor during the time Willhite wasactually on duty. However, Wright admitted that she did not see Pattonthat day. Further,she did not recall speaking to anyone at SpringfieldManor on June 26 about her inspection She returned to corporate head-quarters at Savoy, and her report,issued under date of June 30, could nothave reached Patton before the decision to discharge Willhite on June 27.Patton never indicated that she had talked to Wright,or used this reportinmaking up her mind to discharge Willhite. 22DECISIONSOF THE NATIONALLABOR RELATIONS BOARDunion cards.After this Tapscott made a number of callsto Patton and Ed Hettinger.Tapscotttestified that Het-tinger directed her to get out the Company's employeehandbook,and told her what sections to use in writingup a warningforMary Lyons. Tapscott stated that ev-erything on the warning prepared for Lyons was writtenat Hettinger's direction.After writing up their warning, Tapscott and Atkinsoncalled Lyons into an office and discharged her. Lyonsadmitted passing out cards,but denied that she had co-erced or harassed people.Rather, accordingto both At-kinson and Tapscott,Lyons stated that she only gavecards to people who asked for them. Lyons did not testi-fy here, nor did Baggerly and Scorsolini,the employeeswho blew the whistle on Lyons. Most significantly, EdHettinger,who allegedly dictated the warning and or-dered the discharge did not testify.Hettingerwaspresent in the hearing room during the entire hearing.The testimony of Atkinson and Tapscottthus stands un-denied on this issue.3.Clements and TinneyPaula Lee Clements was hired on July 11, 1984, as alaundry aide and worked either on the day shift from6:30 a.m. to 3 p.m. or the afternoon shift from 2:30 to 11p.m. until she was discharged on June 27, 1986. MargaretTinney began work as a laundry aide on October 17,1985, and she was terminated on June 30, 1986.The laundryat SpringfieldManor is self-contained initsown two room area, separate and apart from patientcare areas.There is a door from the laundry to a maincorridor which is kept closed and locked except whenemployees are passing in or out.The day shift handlesprimarily linens, towels,sheets, bedclothes,and other in-stitutionalwork,and the afternoon shift does patients'personal clothing.There are generally two but some-times three employees working on each shift.The evi-dence shows that it was customary for both employees,when there were only two on a shift,to take their lunchtogether.Clements testified that they always shut downthe laundry machinery and locked the laundry roomsbeforeleaving.14Clements also testified that she stopped and took aleaflet from the union handbillers on June 18, and furtherstated that she obtained union authorization cards fromMary Lyons on June 24,that she had signed one cardherself and gave another one to Tinney, and that she hadtalked about the Union with other employees in the daysbefore her discharge.Margaret Patton testified that Bill Atkinson had cometo her sometime early in June 1986 and told her he washaving production problems in the laundry.Pattonvaguely recalled Atkinson as saying that "different thingswere going on in the laundry." Without further amplifi-cation, Patton testified that she directed Atkinson to holda meeting with the staff to "tell them what he expectedof them, what he wanted them to do."14Margaret Patton stated that some machinery had been damaged inthe past because it was left unattended,but she did not indicate that anypresent employees had been responsible for that.Tinney did not testify.A meeting was conducted by Atkinson on June 9 at-tended by all the employees under his supervision in thelaundry,housekeeping,andmaintenance departments.An agenda of 10 items was prepared by Atkinson anddiscussedwith the employees.Item 6 on the list read"Laundry overtime, no lunch or breaks to be taken to-gether leaving laundry unattended."On June 27, Patton testified that her secretary notedfrom timecards that Clements and Tinney had taken theirlunch together on June 26,leaving the laundry unattend-ed while they were gone. Patton then notified Atkinsonof this.There is some discrepancy here since Atkinsontestified that he first noticed the timecards and that he, inturn,notified Patton.In any event,Atkinson called Taps-cott in to write up warning sheets to discharge Clementsand Tinney.The theory for these terminations was thatthe employees had been given a direct order at the June9 meeting not to take breaks together.This violation ofan order constituted a "critical offense" againstthe Com-pany's rules and warranted summary discharge.Clementswas fired on June 27.She protested that she had not leftthe machinery running in the laundry,although she ad-mitted that she andTinneyhad taken their lunchbreaktogether.Further,Clementsmaintainedthat she hadbeen told by Tom Casper, a former supervisor, that laun-dry workers could take lunchbreaks togetheras long aseverythingwas turned off. Clements stated that thispolicy had never changed and that she was never told byanyone that employees could not take their breaks to-gether. 15BillAtkinson testified thatMargaret Patton had toldhim that Ed Hettinger had instructed her that Atkinsonwas to discharge Mary Lyons,PaulaClements, andPhyllisBrame.16According to Atkinson, Patton alsotold him that they were going to fire Virginia Willhiteand Don Richmond,' 7 for the reason that they were partof the Union, or had started the Union, and they wantedthemout of the facility.Pursuant to these instructions,on June 27, Atkinson noted timecards showing that Cle-ments and Tinney had taken a lunch hour together onJune 26.He brought this information to Patton's atten-tion,and told her that they had an excuse for firing Cle-ments. Patton asked whether they could document thisand Atkinson replied that he could document it througha June 9 in-service meeting.He told Patton he could adda paragraphor two to theagendafor thatmeeting toshow that he had informed employees not to take breakstogether. Patten said"Fine, do it."Atkinson then addeda sentence to item six on the June 9 agenda.Sue Taps-cott testified that she actually watched on June 27 whileAtkinson added the words on not taking breaks togetherto theJune 9 agenda.Tapscott further testified that Patton told her that Cle-ments was fired because she was suspected of involve-15 The sign-in sheet for the June 9 meeting shows that Clements waspresent at that meeting.16 Phyllis Brame was not discharged in this late June period.She wasstillworking in September 1986, when she was given several warnings.17 Richmond was warned on June 10,but continued to work until June21,when he resigned to avoid being fired for additional offenses There isno indication that Richmond's situation came about as a result of Patton'sremarks to Atkinson SPRINGFIELD MANOR23ment in the Union,and that Tinney was discharged be-cause they fired Clements and they had to fire Tinney tomake it look as if they fired them both for legitimate dis-ciplinaryreasons.According to Tapscott, Patton saidthey did not want to fire Tinney, but they had to inthese circumstances.So far as can be determined from this record,no otheremployee was discharged for taking a break with an-other.There was a warning notice given another laundryemployee named Juanita Schroeder,but it appeared thatshe had received permission to take a break with anotheremployee at a time when the machines in the laundrywere broken down.4. James Green and Pat BlineJames H. Green was employed at Springfield Manoron March 16, 1986, and was fired on June 12, of thatyear. Patrick A.Blineworked from April until June 12,1986. They were both housekeeping aides, their primaryduties were in cleaning of the premises with some addi-tional responsibility for assisting patients in and out ofdining areas.In connection with their housekeepingduties,Green and Bline were supplied with carts whichheld supplies and utensils they used in their work.Among the supplies were cleaning solutions containingdangerous and even poisonous chemicals.As MargaretPatton testified,management was concerned lest thesechemicals be left exposed where ill or confused patientscould obtain and swallow them.Several months beforeJuly 1986, the Company had obtained new carts whichhad locked compartments where hazardous materialscould be secured.Therewas a rule that these housekeeping carts shouldnot be left unattended. According to testimony of PaulaClements, as well as Green and Bline they frequentlywere left unattended. Green did testify that he was toldabout this rule by Bill Atkinson when he was first hired.He stated that he always took all liquids and cleaning so-lutions off the top and secured them in the locked com-partment on the cart.Both Green and Bline had received recent favorableevaluations and pay raises as of mid-July.They wereconsidered good employees according to their own testi-mony.Neither had been prominent in advocating theUnion, although they had talked favorably about theUnion to each other.According to Bline, at least one ofthese conversations could have been overheard by BillAtkinson.On July 12, according to Rex Lyons, who was Atkin-son's assistant at that time,and at the time of this hear-ing,was himself the supervisor of the housekeeping de-partment, testified that Atkinson told him to check up onGreen andBline.Lyons did so and found, as he reportedtoAtkinson at the time, dirt and trash in rooms whichthey had been directed to clean. Lyons also found thatthey had taken an extra 15 minutes at lunch thatday. At-kinsonwent into Patton's office and wrote up "somepapers." Lyons brought Green and Bline to the officeand Atkinson fired them. Lyons stated that Atkinson hadnever asked him to check on any other employees.Atkinson himself testified that he had been instructedby Margaret Patton to "get rid of anyone he felt wassupporting the Union.He suspected Green and Bline be-cause of their attitude during meetings he had held withemployees to discuss the Union.He noted their "looksand expressions"when something was brought up re-garding the Union,and he had heard rumors that theywere for the Union.Atkinson did not testify that he sent Lyons to checkon Green andBline,but he did say that on July 12 it was"brought to his attention"that housekeeping carts wereleft unattended on the second floor and that Green andBline were nowhere to be found. Atkinson went up tothe second floor and found Green in the dining room,but could not locate Bline at all.He returned to theoffice and called Sue Tapscott.She then came to thenursing home and called Patton at her home, telling herthat they had an excuse to fire Green and Bline.Pattonsaid to go ahead and fire them.Itwas not clear from thetestimony of Tapscott and Atkinson that Patton personal-ly and directly ordered the firing of Green andBline onJuly 12because they were suspected of harboring unionsympathies.It is clear,however,thatAtkinson testifiedthat he initiated the discharges because he felt that Greenand Bline were union supporters,and he believed thatPatton approved of the discharges.Atkinson stated thatthere were no hazardous materials on the carts that day;that he could not say whether the carts were locked ornot; that it was impossible for housekeepers to keep thecarts in their sight at all times while they were cleaningrooms or bathrooms;that on many occasions employeestook extended breaks or left carts unattended; and noone had been disciplined for these lapses.D. Credibility Findings1.BackgroundMargaret Patton and Sue Tapscott were longtime per-sonal friends.Theyhad attended school together andworked together at a nursing home in Champaign, Illi-nois.When Patton was appointed administrator of theSpringfieldManor Nursing Home in November 1985 shebrought Tapscott with her as assistant director of nurs-ing.Tapscott was divorced and Patton was married, butwhen they came to Springfield,they rented an apartmenttogether to use during the week while maintaining theirown places in the Champaign area, to which they re-turned on weekends.They socialized together and at-tended a health club together.From all appearances theywere close friends.This did not go unremarked by the employees ofSpringfieldManor.VirginiaWillhite, an LPN, testifiednot only that Tapscott was one of those whom Willhitewas required to call if she had problems or grievances,but Willhite observed also that you did not give Tapscottany trouble because "she was Margaret Patton's bestfriend and you just didn't do that because you would getin trouble." t 81s I did not consider this testimony in my determination of Tapscott'smanagerial status, above The testimony is credible,but I feel that basinga finding of managerial or supervisory status on such a personal relation-ship would require additional,more specific,corroboration 24DECISIONS OF THENATIONALLABOR RELATIONS BOARDIn January 1986, Tapscott was transferred to a newposition as admissions coordinator,where she remaineduntil September of that year.As I have noted above,Tapscottremained a member of the management group,participating in supervisory meetings,participating in theformulation of policy, and the implementation of man-agement decisions.In her testimony Tapscott also de-scribed herself as the assistant administrator of Spring-fieldManor. This claim was disputed by Jane Wright, di-rector of professional services for the parent Company,HS Healthcare.Wright testified that HS Healthcare hadno positions of assistant administrator in any of its nurs-ing homes,and that establishment of such a positionwould require changes in the Company's policy manual,and approval of the central office in Savoy,Illinois, nei-ther of whichwas done.Wrightwas certain that EdHettinger had never approved the establishment of sucha position and that Sue Tapscott had never been giventhe job or functions of an assistant administrator. I haveno doubt that Wright correctly described the policy ofHS Healthcare in regard to the position of assistant ad-ministrator,but there is a letter which was introduced inevidence here from the files of Springfield Manor, datedAugust 21, 1986,signed by Margaret Patton and ad-dressed to a Mr.Campbell,described as being with theIllinois State Department of Health.Thisletter purportsto notify Campbell thatSusan E.Tapscott took the posi-tion of assistant administrator,as well as admissions coor-dinator, of SpringfieldManor as of January 3, 1986.Tapscott testified that there was another document in thefiles of SpringfieldManor showing a table of organiza-tionwith herself as assistant administrator placed belowPatton and above the director of nursing in the chain ofcommand.Patton and Wright denied that any such docu-ment existed,and it was not presented at this hearing.In their responses to questions on this letter,Pattonand Tapscott agreed substantially,stating that the letterwas prepared and signed to giveTapscottostensible au-thority in order tofulfillstate requirements to qualify asa nursing home administrator.As Tapscottstated, sheneeded 2 years as an assistant administrator in lieu of anassociate degree from a college to be eligible to take thetest to be an administrator.Patton admitted that shesigned the letter to help Tapscott out, to give her experi-ence needed to qualify for an administrator'spositionwithout a degree.Tapscott further testified that she wasactually the second in command at Springfield Manor,filling in for Patton when the latter was absent. Therewas no independent corroboration of this claimby Taps-cott,but the testimony of Virginia Willhite, which Ihave quoted above, shows that Tapscott's personal rela-tionship with Patton conveyed to employees an ostensi-ble authority which, whatever title Tapscott may or maynot have had, could influence employees'status and theirworking conditions.the time, but there is no indication that Patton's feelingsresulted in any change in her cordial relations with Taps-cott.Atkinson and Tapscott were still together as of thetime of this hearing.Itgoes without saying that the personal relationshipsbetween people are ordinarily of no concern to the Na-tional LaborRelations Board.In this case,however, therelations between the three people, and particularly therupture in the relationships between Atkinson,Tapscott,and Patton,are critical to a resolution of the issues pre-sented here.3.The chairsOn May 10, shortly after Atkinson and Tapscott hadmoved in together to a new apartment on May 3, they,together with Margaret Patton and her husband,Frank,were in an Ace Hardware store on Wabash Avenue inSpringfield to buy some supplies for a car wash fundrais-er for Springfield Manor.Tapscott spotted some kitchenchairs which were on sale and mentioned to Patton thatshe would like to have them for the apartment but thatshe could not afford them. Patton replied that Tapscottshould talk to the store about holding themfor her. Ac-cording to Tapscott,Patton also said she could put thechairs on layaway in the name of Springfield Manor.Therewas no documentary evidence or testimonyabout this transaction,but there is no dispute that thechairswere held by Ace Hardware for about a month.On June 10 Patton came to the apartment where Taps-cott and Atkinson were living.' 9While Patton wasthere, Tapscott decided to go with Atkinson to pick upthe chairs.Patton suggested that they use her car, whichwas roomier than theirs.Tapscott and Atkinson thenwent to the Ace Hardware store. Atkinson told Tapscottthat he would pay for the chairs.He added that hewould take the chair with the price tag and wait in theline at the cash register,and that she should, in themeantime, carry the other three chairs out to Patton'scar.Tapscott did as she was told,even though it was arainy evening.Instead of paying for the chairs, however,Atkinson charged them to the account of SpringfieldManor,under authority he had to charge at that store.Tapscott made out a check that same night20 for thecost of the chairs, $187.34, and gave it to Atkinson. He,in turn,testified that he knew she did not have themoney at that time, so he put the check away withouttelling her and never cashed it. He explained that he didnot tell her this because he felt she would be upset. Asfar as payment was concerned, Atkinson testified that itwas his intention,when he received the bill from AceHardware at Springfield Manor, to pay it himself ratherthan making out a purchase order and forwarding it forpayment by the Company.2.Tapscott and AtkinsonIn the springof 1986 Tapscott and Atkinsonenteredinto a personal relationship.InMay theymoved into anew apartment together and became engagedto be mar-ried.Tapscott testified thatPattonobjected to her be-coming soinvolved with Atkinson, who wasmarried at19 As I have noted,Patton's disapproval of Tapscott's relationship withAtkinson was apparently not serious enough to cause a break betweenthe two women.20 It is not clear whether Tapscott gave Atkinson the check in the caron the way back to the apartment,or after they had returned.There wasno indication in the testimony that Patton knew or approved of the waythe chairs were paid for. SPRINGFIELD MANOR25Unfortunately, for Atkinson and, as it turned out, forTapscott as well, he was forced to resign on July 15. Hethus was never able to intercept the bill from Ace Hard-ware, setting up a chain of events which led to the dis-charge of Tapscott on September 8 and to bitterness andrecrimination between Tapscott and Patton.4.Atkinson's resignationAtkinson resigned his job as director of environmentalserviceson July 15, 1986. According to Atkinson, hewas called into Patton's office that day to meet with KenFloriant, the parent company's property manager fromthe headquarters office. Floriant asked for Atkinson'sresignation,telling him that he had discharged employeesimproperly and that it was in the best interests of theCompany that he resign.Atkinson later had a conversa-tionwith Ed Hettinger,also in Patton's office, in whichAtkinsonasked Hettingerwhy hewas being terminated.Hettinger said that it was up to Patton and Floriant, butthatAtkinson had allegedly discharged people and hadnot followed procedures.Atkinson replied that Hettingerhimself had told him to get rid of those people.Hettingersaidhe knew that but itwas a mistake.Atkinson then re-signed.Patton testified that Atkinson ran an inefficient, chaot-ic department. According to her version of this issue, At-kinson did not secure the proper number of referencesfor new hires;moved people around eccentrically andwithout reason;put evaluations in files without her re-quired approval; kept records badly if at all; handledpurchases in such a way that no one knew what wasbeing purchased,why, and for how much;that he hadimproperly charged items such as an alarm clock,a cord-less drill,and louvered blinds;in short,ran a totally dis-organized operation.On July 3,Patton said,she calledKen Floriant to help Atkinson set up a schedule tohandle his paper work.Later, she stated,Atkinsonwalked out on her when she tried to talk to him, andthereafter refused to follow orders she gave him andothers.On July 15 she called Floriant again and, whenhe had talked to Atkinson,the latter resigned.21In this instance,as in others noted above, I found Pat-ton's testimony to be vague,imprecise,and conclusion-ary.There is no documentation for her charges againstAtkinson,no notes to him,no memoranda to the file, norecords of telephone calls to headquarters, no records ofthe conferences on July 3 or July 15, or the dischargepapers Patton says she had prepared.22 The two peoplewho actually engineered Atkinson's resignation, Floriantand Hettinger,did not testify at all, and no reason wasoffered for their failure to do so. As I have observed,Hettinger was present in the hearingroom during theentire hearing.As an unpleasant sequel to Atkinson's resignation, bothTapscott and Atkinson testified that Patton attempted to21 Patton stated that she had a discharge notice for Atkinson all pre-pared on that day, but that document was never offered or received inthis hearing22 The only documentary records of Atkinson'semployment werethreewritten evaluations all prepared by Patton and dated 12/3/85,1/6/86, and 2/5/86. These were laudatory,and showed Patton's total sat-isfaction with an outstanding employeeinfluence Atkinson's testimony to an agent of the Boardinvestigating a case arisingout of theunion campaign atSpringfieldManor23 Atkinson also named Hettinger ashaving tried to influence his testimony by hinting at a re-instatement,or assignment to another job with the parentcompany.According to Tapscott, who continued to work atSpringfieldManor, despite the awkwardness of her con-tinuing relationship with Atkinson after his resignation,she talked with Patton a number of times about chargesagainst the Company involvingMaryLyons,Green, andBline.Patton told Tapscott that the Company wantedBillAtkinson to testify on their behalf.She said it wouldlook "very good" if he so testified and added that theyhad not filled his job yet and that he might get that jobback, or get a corporate position by showing the Compa-ny that he was for the Company.Tapscott also testified that she and Atkinson went todinner at Patton'shouse with Patton and her husbandFrank Patton. At thismeeting,Tapscott quoted Patton astellingAtkinson that he was made a scapegoat becauseof the Union and that if he would testify for the Compa-ny, after he had been asked to resign,itwould look goodfor him.She said she would put in a good word for himwith Hettinger,and he might get his old job back, or geta corporate job.Atkinson corroborated this testimony, and added thathe also talked to Hettinger in Tapscott's office some timeafter he had given an affidavit to the Board.Atkinsonsaid to Hettinger that he hoped Hettinger appreciatedwhat he had done for him.Hettinger said he would talkto Patton and Floriant. Later, Atkinson had a conversa-tion at SpringfieldManor with Floriant. They talkedabout Atkinson's old job or a job at corporate headquar-ters, but Atkinson never heard anything further from theCompany.On August 12, 1986, Atkinson gave an affidavit to aBoard agent in Springfield in which he swore that hehad discharged Clements and Tinney because they wereinsubordinate and did not follow orders.He also sworethat he had discharged Mary Lyons because she was so-liciting for the Union on company time.Patton denied that she had ever solicited Atkinson totestify on behalf of the Company. She stated that Taps-cott and Atkinson came to a retirement party for herhusband Frank on August 1. Atkinson told her that a"man from Peoria"wanted him to testify and had of-fered him money.Patton told him if he had any ques-tions about this to talk to Floriant or Hettinger, but thathe would never work with her again after what had hap-pened.5.Tapscott's dischargeIn the days immediately following Atkinson's forcedresignationTapscottwas understandably upset.Curious-ly, however,there was no testimony either from Pattonor Tapscottherself thattheydiscussed the resignation orthe reasonsfor it.HelenWeakley,who had been medicalrecords secretary at Springfield Manor in July 1986 and23 Case 33-CA-7663,dated July 7, 1986. 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTherese Martin, Patton's secretary at that time,both tes-tified that Tapscott was agitated and, on July 16, wasseen searching through a bundle of purchase orders andinvoices on Martin's desk.24 Tapscott said to both ofthese people that she would see HS Healthcare "gostraight down the tubes."Therewas no explanation ofwhat Tapscott meant by this, nor was there any testimo-ny that she continued to be upset,or made further com-ments like that.WhateverresentmentTapscottmay have harboredtoward SpringfieldManor apparently dissipated, or atleastwas not apparent in the relations betweenTapscottandMargaret Patton.Tapscott continued to work forand to socialize with Patton.Ihave already describedthe preparation and execution in August of the documentpurporting to appoint Tapscott as assistant administratorof Springfield Manor.On September 4, Jane Wright, the corporate directorof professional services, apparently came across the in-voice for the kitchen chairs which had been purchasedon June 10 by Atkinson on the Springfield Manor ac-count.Wright notified Patton, and she asked Tapscotthow she paid for them. Tapscott replied that she hadwritten a check to Bill Atkinson for the purchase priceof the chairs. Patton then informed Tapscott that thechairs in fact had been charged to Springfield Manor anddirected her to go home,find the canceled check, andbring it back. Tapscott went home and looked throughher canceled checks and could notfindthe one she hadmade out to Atkinson on the night of June 10. After an-other conversation with Patton, Tapscott called Atkinsonand finally found out that he had charged the chairs toSpringfieldManor and had not cashed her check. Hesaid that he had planned to pay for the chairs when thebill came in,but in the meantime,of course,he had beenforced toresign.At that time, Tapscott and Atkinson were in the proc-ess of moving.Theylooked through their belongingsover the weekend of September 6 and 7 but could notlocate the check. On September 8, Tapscott calledPatton and told her she could not find the check.Pattontold her to come in and they would talk about it. Taps-cott then went in and had a talk with Patton which de-veloped into what Tapscott described as a "heated argu-ment" primarily over Tapscott's insistence that Pattonhad given she and Atkinson permission to charge thechairs, then pay the bill when it came in,and Hettingerwould never know about it. The argument ended whenPatton gave Tapscott some documents to sign which sherefused to do, and with Tapscott offering to have theprice of the chairs deducted from her last paycheck iftheywould bring no criminal charges against she and24 Tapscott testified that Martin had asked her to go over these papers,but she was not able to say what the reason was or what she was lookingfor.A suspicion naturally arises that she may have been looking for theinvoice from Ace Hardware for the chairs.However,there was no indi-cation that Tapscott or Atkinson made any additional efforts to find theinvoice,or to approach Ace Hardware to intercept any invoice whichhad not yet been received at Springfield Manor.Moreover, there was noeffort made by anyone to find out what Tapscott may have been lookingfor among the invoices I do not,in these circumstances,view this as asignificant incident.Atkinson,which offer was refused. Tapscott then col-lected her personal items and left the facility.Patton denied that she had ever told Tapscott thatSpringfield Manor would pay for the chairs. She also tes-tified that she heard that the chairs had not been paid forfromWright,but from another employee named RonSmith who had told Frank Patton who in turn told hiswife,Margaret.Itwas only then that she, MargaretPatton, notifiedWright about the chairs.Smithwasnever called to testify and Wright did not discuss thisissue in her testimony.The check which Tapscott said was given by her toBillAtkinson was produced during an employment com-pensation hearing, and a copy was entered into evidenceat this hearing.Ihad the opportunity to examine theoriginal and noted that it was creased as if it had beenfolded but otherwise did not look as if it had been car-ried around in anyone's picket for any period of time.The checkbears a printed numberwhichisconsistentwith the series of other checks written by Tapscott inJune 1986.6.Conclusionsa.The credibility issueThe issue of credibility in this case came down to acritical evaluation and analysis of the testimony of Mar-garet Patton on one side, andTapscottand Atkinson onthe other.The relationships between these three peoplehas been set out at some length becausetheirpersonal re-lationships necessarily affected their actions toward eachother and could well be said to have affected their testi-mony in this case as well.Beginning with Tapscott's taking the job with Spring-fieldManor and moving from Champaign to Springfield,her relationship with Margaret Patton influenced her po-sition at the nursing home and her actions onthe job.She moved to Springfield and shared quarters withPatton while they made arrangements to move perma-nently.She was first made assistant director of nursing,and then admissions coordinator,a position which in amore structured table of organization might be describedas an administrative assistant,or confidential assistant, tothe administrator.I do not believe that there is anythingparticularly unusual about this situation, where two man-agement employees are personal friends and share busi-ness as well as personal confidences.The first strains on this relationship apparently oc-curred when Tapscott moved in with Atkinson. Accord-ing to Tapscott, Patton disapproved of her friendshipwith Atkinson on the grounds that he was still marriedat the time, but Patton's objections were not so serious asto prevent she and her husband,Frank, from seeingTapscott and Atkinson socially. Nor, but for perhaps amomentary flash of resentment on Tapscott'spart, didAtkinson's forced resignation terminate the friendship be-tween Tapscott and Patton. There was only one socialcontact between the two couples after Atkinson leftSpringfieldManor, but Tapscott continued to work, andas late asAugust 23Patton signed the document naming SPRINGFIELD MANOR27Tapscott as assistant administrator.25Thefinal split be-tween Patton and Tapscott happened in the September 4to 8 incident involving the kitchen chairs, Tapscott's re-sponsibility,and Atkinson's action in charging the cost ofthe chairs to Springfield Manor.All thisbackground needs to be taken into consider-ation in evaluatingthe credibility of Tapscott and Atkin-son, upon which so much of the ultimate resolution ofthe issues here rests.Imust consider the inherent prob-abilities of the actions of the parties and the impact uponthe parties of the forced resignation of Atkinson, the dis-charge of Tapscott, and the pressure of the Company'slawsuit against them over the chairs;whatever documen-tary evidence there is on any of these matters; and myimpression of the demeanorof thewitnesses who testi-fiedin these issues.b.The chairsAt the outset,it seems to me fairly clear that Pattonsomehow approved the use of the Company's name onMay 11, when Tapscott selected the chairs and put theminwhat the parties called"lay-away" status.The chairsthen were set aside at no cost to the Company, or toTapscott and Atkinson.Beyond this, there is no real evi-dence that Patton authorized further use of the companyname or credit in the subsequent purchase. In her testi-mony describing her final interviews with Patton, Taps-cott seemed to say that she accused Patton of authoriz-ing payment by the Company, but in her direct testimo-ny about the events of June 10, when she and Atkinsonwent to pick up the chairs,she said only that Patton hadfurnished them the use of her car for the errand. Atkin-son mentioned nothing about Patton's authorizing pay-ment, and his testimony seems clearly to show that hecharged the chairs to Springfield Manor's account on hisown initiative,and I can infer consistently with his prac-tice on other occasions.It seems to me, moreover,that if Patton had in fact au-thorized the purchase on the Springfield Manor account,she would have taken steps to intercept the invoice fromAce Hardware,and make sure that it was paid before itwas discovered by corporate headquarters, causing prob-lems for Patton herself, as well as for Tapscott and At-kinson.ThusIfind, based primarily upon the logic andinherent probabilities of the situation,that Patton wasnot aware until September that the chairs were chargedto the nursing home.Logic and probability, together with what scant docu-mentation there is, also impels me toconclude that Taps-cottwas unaware at least up to the time of Atkinson'sresignation that the chairs had not been paidfor.Thecheck #242 was in a sequence of other checks written inJune 1986.Tapscott was candid,it seemed to me, in con-fessing that she never adjusted the balance in her ac-count to her bank statement,and thus never noticed thatcheck#242 had not been cashed. I think Tapscott's ac-tions in going through invoices on the day after Atkin-son's resignation could be indicative of her desire to findthe Ace Hardware invoice for the chairs, but the factthat she did not pursue the matter further,even though25 See sec. III,D,1, above.her relations with Patton continued to be cordial andmutually helpful,would indicate that her motives in-volvedsomething else.Atkinson's testimony on his reasons for paying for thechairs on the Springfield Manor account,and his reluc-tance to let Tapscott know what he had done is also log-ical in view of her previously expressed concern abouther ability to pay for the chairs, and Atkinson's consider-ation for his new fiance'sfinancial condition.The factthat the check could not be found on September 4, whenPatton demanded that it be produced, may also logicallybe explained by the fact that Tapscott and Atkinson hadmoved recently and things were in a state of confusion attheir new home. Almost anyone who has moved has ex-perienced the same sort of problems in locating even es-sential items.The last stage of this incident,the small claims actionby the Company against Tapscott and Atkinson for thecost of the chairs, shows a residue of bitterness and acri-mony between the Company and its two former employ-ees.The Company'stendentiousness in pressing thissmall claim, $187.34, against both Atkinson and Tapscott,in a situationwhere each had offered to pay, shows avindictive attitude,designed to punish these people. At-kinson, in fact, had offered to pay what was due justbefore a scheduled trial, conditioning his offer only onthe removal of Tapscott as a party defendant, on thegrounds that she did not purchase the chairs. This wasrefused by the Company and, so far as revealed by thetestimony here, the cost of the chairs has not yet beenpaid to the Company.This attitude on the part of the management of Spring-fieldManor, discharging or forcing the resignation ofthese employees and pressing a lawsuit against them tothe point whereTapscottalleged she was forced to filefor bankruptcy, could well produce in Tapscott and At-kinson feelings of retaliation and revenge.I cannot findin the record any overtmanifestationsof that, except fora couple of statements allegedly made by Tapscott inJuly, but as I have noted,she continued to work cordial-lywith Patton for almost 2 months thereafter, bluntingany effect these statements,even if made,on Tapscott'sfurther relations with the Company.Insofar as credibility is involved in this incident, I findthe testimony of Tapscott and Atkinson consistent, logi-cal, and inherently probable.Patton, too, testified logi-cally and in a manner consistent with other testimony inthis area.All of these people had reasons to influencetheir testimony,but in the absence of any manifestationsof bias or prejudice,Imust proceed to evaluate the spe-cific situation, using the criteria outlined above.c. Atkinson's resignationThe only witnesses to Atkinson's forced resignationwereAtkinson himself and Ken Floriant.MargaretPatton was also involved to the extent that she describedcontinuing problems with Atkinson,leading to her deci-sion to fire him. However, Atkinson testified that Flor-iant gave him an ultimatum,to resignor be firedbecausehe had erred in discharging employees. Floriant did notdeny this. He did not testify. Nor did Hettinger deny a 28DECISIONS OF THENATIONALLABOR RELATIONS BOARDconversation reported by Atkinson to the effect that thelatterwas just carrying out orders.Hettinger's reply, ac-cording to Atkinson,was that this was correct, but itwas just too bad.With respect to Patton's testimony,it is not supportedby the three evaluations she herself gave Atkinson in late1985 and early 1986;and further not corroborated byany negative evaluations,writtenwarnings,or repri-mands, or by a document which Patton said she had pre-pared for Atkinson'sdischarge.Nothing was produced.Finally, according to Patton,Rex Lyons was involvedinAtkinson's alleged final insubordinate actions. Lyonstestified for the Company,but was asked no questionsabout these incidents,and thus did not corroborate Pat-ton's testimony.Either Patton'sversion of this incident,or Atkinson,could satisfy the requirements of logic and inherent prob-ability.Each version could have happened. Atkinson'sstoryis reinforced by his evaluations,but Patton's ver-sion suffers from a total lack of corroboration.I find thatAtkinson's version is correct.d.Tapscott's dischargeThere has been enough discussion of the kitchen chairsin this decision up to now, so nothing further is requiredon that issue.There is nothing further which is disputedin the last interviews between Patton and Tapscott, andthis incident presentsno credibilityproblems.e.Willhite's dischargeInWillhite's situation I am faced with a conflict be-tween the testimony of Margaret Patton and Sue Taps-cott on the reasons for Willhite's dismissal.Tapscott wasclear in her allegation that Patton summoned the directorof nursing,Beth Miller, the assistant director of nursing,Pam Patheal,and Tapscottto a meeting where she in-formed them that she wanted Willhite off the premisesimmediately.Patton was not clear in her description ofWillhite's shortcomings,but the import of her testimonywas unmistakable,thatWillhitewas not a competent su-pervisor, or even,as Patton stated,a good nurse.Again,the Company has produced no corroborationforPatton's testimony either through testimony26 ordocumentary evidence.27 Beyond the testimonyof Will-hite himself,which appeared credible, the documentaryevidence brought in by the General Counsel shows thatthe Company considered Willhite a better than averageemployee in the course of two evaluations,the second alittle over a month before her discharge. The language inthe June 27 warning strains belief when compared withtheMay 23 evaluation.As in Atkinson'scase,Pattontalked about warnings and"counselling"but at one pointclaimed that she herself had counseled Willhite aboutproblems with her work,and at another point stated that26 Neither Miller nor Pathael testified and, while they were no longeremployed by Springfield Manor,therewas no showing that either wasunavailable to testify hereAs I noted, I did not find the testimony ofDorothy Champion really germane to the discharge.27While I have Wright's June 30 report noting some deficiencies innursing care in Willhite's area, there is no evidence that this report fur-nished any basis for Patton's decision.Miller had handled the task.Patton,usually so sure ofherself and unequivocal in her testimony showed herselfconfused and vague in this situation.For these reasons, Imust credit Tapscott's testimony that the real reason forWillhite's discharge was her prior union activity at Dirk-sen House,and Patton's fear that she would renew theseactivities at SpringfieldManor, particularly over a longholiday weekend when Patton herself would be away.f.Lyons' dischargeThere is no question of credibility in the discharge ofMary Lyons. Tapscott and Atkinson, both of whom, as Ihave found,were agents of the Company, heard a reportthatMary Lyons was passing out union cards at thenursing home.They rushed down there and after engag-ing in several telephone conversations with Patton andHettinger wrote up a discharge notice and fired Lyons.In so doing, Tapscott and Atkinson practically para-phrased the entire"critical" offense section of Respond-ent's employee handbook.But, as Tapscott and Atkinsontestified at this hearing, Lyons said she only gave cardsto those who asked for them.The Companyitself recog-nized that there was a problem with this discharge, andLyons was reinstated sometime later.She was again dis-charged,but no further charges were filed on her ac-count.g.Clements'and Tinney's dischargesAs I have already noted, Patton testified,somewhatvaguely, about a meeting with Atkinson to discuss pro-ductivityproblems in the laundry.She mentioned thatshe had told Atkinson to have a meeting with laundryemployees,and to tell them what was expected of them.According to Patton, Atkinson talked to her about themeeting with the employees and told her what he hadtold the people at the meeting.Sometime later Pattonwas told by her secretary that timecards showed thatClements and Tinney had taken a lunchbreak together.Patton called these two employees in to her office,where they admitted that they had taken their lunch-break together and had left the machinery running in thelaundry room.Patton also asked Clements and Tinney ifthey had been told they were not to take lunchbreaks to-gether and they said that they had been so instructed.Patton then discharged Clements and Tinney for dis-obeying the direct order allegedly given them at theJune 9 meeting to discontinue taking lunchbreaks togeth-er for the laundry.Atkinson told quite a different story.He did not talkabout a productivity meeting with Patton, but rathermentioned Patton's expressed desire to get rid of Cle-ments because of suspected union activities. Then, onJune 27, he noted in routinely going over timecards thatClements and Tinney had taken their lunchbreak togeth-er on June 26. He called Tapscott and asked her to writeup warnings and discharge notices for Clements andTinney. According to both Atkinson and Tapscott, hehad held a meeting with all of his department employeeson June 9.He prepared a written agenda for that meet-ing, including as item 6 a warning that there would beno overtime in the laundry. Both Atkinson and Tapscott SPRINGFIELD MANORstated that when he saw the Clements and Tinney time-cards on June 27 he felt that he could fire them. He thentook his agenda for the June 9 meeting and,in Tapscott'spresence,added to item 6 the words"No lunch orbreaks to be taken together leaving laundry unattend-ed."28 Atkinson informed Patton that he had an excuseto fire Clements.Patton asked if they could document itand he replied that he could add a paragraph or two tothe agenda for the June 9 meeting.She said,"fine, doit."Atkinson then added the sentence quoted above,adding in his testimony that he had never told the em-ployees this at the meeting.On June 27 Atkinson said that he met with Patton andClements in Patton's office.Patton read the dischargenotice to Clements and she denied that she was the onlyone who took breaks with others. Clements, in her testi-mony, affirmed this, also saying that she told Patton andAtkinson that she and Tinney shut off the laundry ma-chines before they left. She also denied that she had everheard a direct order to stop taking breaks together.Tinneywas called in on June 30 and discharged. Shedid not testify but both Atkinson and Tapscott testifiedthat Patton had told them that the Company had to fireTinney in order to justify the firing of Clements.The documentary evidence on this issue,timecards forvarious employees,show that joint lunchbreaks were notcommon,but there were several examples of employeestaking breaks together both before and after Clementsand Tinney were discharged.In this instance Patton's testimony again stands aloneagainst those of Atkinson and Tapscott,with additionalbrieftestimony by Clements on her discharge interview.Patton's secretary,who allegedly discovered the criticaltimecards,did not testify to corroborate Patton's versionof that part of the incident.I find that the incident oc-curred as described by Atkinson, Tapscott, and Cle-ments.h.Green's and Bline's dischargesThere is no dispute that Green and Bline had left theirhousekeeping carts unattended on July 12, and that theyhad overstayed their lunch hours on that day. It is alsoundenied that Rex Lyons was instructed to check onthem; that he did check on them and found that they hadleft their carts and extended their lunchbreaks;and thatleaving housekeeping carts unattended with dangerous orpoisonous chemicals exposed presents a serious danger topatients.However, as Lyons testified, he had neverbefore been sent to check on any other employees. At-kinson stated that he wanted an excuse to fire them. Thereal reason for their discharge was that Atkinson suspect-ed that they had been involved in union activity, or atleastwere sympathetic to the Union.Atkinson alsoadded that he could not say whether the two employees'carts were locked that day; that there were no hazardousmaterials on the carts; and that it was impossible for28 Since the original of this document has disappeared,I cannot reallytell if thesewords wereinserted ata differenttime thanwhen the origi-nal was prepared.Rex Lyons, who testified for the Company,was notasked about that meeting.29housekeepers to do their work and to keep their carts insight at all times.Patton was not involved directly and did not testify onthis issue, but she did generally deny that she had or-dered or sanctioned any discharges for actual or suspect-ed union activity.I found Atkinson's testimony credibleon this issue,and. I note again the absence of any con-trary testimony.i.Concluding findings on credibilityWith respect to the factors of logic and probability onmy evaluation of the credibility of Margaret Patton, SueTapscott, and Bill Atkinson, I think that all three wit-nesses related versions of the facts to this case whichwere logical and inherently probable.In no instance wastheir testimony improbable,illogical,unlikely, or funda-mentally incredible.I could make findings based uponthe testimony of these three alone which would supportthe positions either of the General Counsel and theUnion on the one side, or the Respondent on the other.Even when I consider the comparative treatment ofthe six discharged employees,I do not find matters heav-ilyweighed on one side or the other.InWillhite's case,for example,I think there were errors and shortcomingsin her handling of the day shift on the second floor atSpringfieldManor.InMary Lyons' case, she may havelefther work station and may have attempted to forceunion cards upon unwilling coworkers.In the cases ofClements and Tinney, if they had been ordered not toleave the laundry with machines running, and they didso,maybe they should have been fired, notwithstandingthe fact that others had done so and were not. And ifGreen and Bline had left their housekeeping carts unat-tendedwith dangerous chemicals exposed while theyidled away 15 minutes beyond their lunch hour, theyshould,likewise, have beenfired.I think there are in allthese cases questions of interpretation and circumstance,were it not for the testimony of Tapscott and Atkinsonwhich throws a common mantle of antiunion motivationaround all of these incidents.Looking at the questions oftestamentary or documentary corroboration,it appears tome that the weight of the evidence here, and it is notreally heavy, comes down on the side of Tapscott andAtkinson.On the issue of the chairs,Tapscott's bankstatement,showing a gap in check numbers at the timethe chairs were purchased,and the check itself tend toreinforce Tapscott'sversion of her actions at that time.In respect to the Willhite discharge,the uniformlypositive evaluationswould tend to corroborate Taps-cott's testimony that the discharge was pretextual. I fur-ther note in Willhite's case, as well as those of the otherdischarged employees,the use by Respondent of a shot-gun approach to these disciplinary actions, taking wholesections out of the employee manual and alleging viola-tions by the employees of a number of sections. Thiscontrasts noticeably with discharges and warnings givento other employees,in exhibits introduced by the Gener-alCounsel, where specific actions are sharpely pinpoint-ed as reasons for discharge or other discipline.This is particularly true in the case of Mary Lyons,where the warning notice and discharge reflect the testi- 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmony of Tapscott and Atkinson that they huntedthrough the handbook to find reasons for Lyons' dis-charge.In the Tinney and Clements situation Atkinson's testi-mony was corroboratedby that ofPaula Clements re-garding the discharge interview,and in the case ofGreen and Bline, Atkinson was corroborated by RexLyons.Patton's testimony,as I have found,was not corrobo-rated by testimonyor bydocuments.Even where Pattonalleged she had documentation,as in the case of Atkin-son's forced resignation,she did not produce it. Nor didshe produce any documentation on Willhite's shortcom-ings, or on any other of the six discharges.The mostcritical factor in weighing Patton's testimony,apart fromquestions of demeanor,is the total lack of corroborationby Ed Hettinger,Ken Floriant,BethMiller, and PamPathael,for Patton's accounts of the actions involvingWillhite, Atkinson, Tapscott, and Lyons.Turning finally to demeanor,I closely observed all thewitnesses whentheywere testifying.I found Patton inmost instances to be a real executive,firm and sure ofherself.However, in critical spots such as the decision todischarge Willhite, the discovery of the timecards of Cle-ments andTinney, theinstructions to Atkinson to meetwith the laundry employees,the decision to terminateLyons, and on her participation in the layaway of thekitchen chairs, I found her to be vague,imprecise andevasive, forgetting or misremembering facts which sheshould have had immediately at hand.Tapscott, on theother hand, did impress me as straightforward andcandid.Atkinson was more guarded.He was quite vagueabout the reasons for his termination,but no one,eitheron direct or cross-examination,pressed him,so I accepthis version of the incident.Otherwise,I found Atkinsonto be a solid and credible witness.Accordingly, I accept the version of events describedby Atkinson and Tapscott based on their demeanor as Iobserved them testifying at this hearing;on the logic andconsistency of their stories;and on the fact that whereothers testified about the same events,or documentswere introduced concerning the people involved that tes-timony, with the exception,of course,of Patton's, andthese documents tended to corroborate their testimony.j.Concludingfindingson theunfairlabor practices(1) The no-solicitation ruleThere is no question here that the Company promul-gated a new no-solicitation rule on August 1, 1986,which provides that employees are prohibited from dis-tributing literature on the nursing home property. Theevidence showed that this rule was primarily honored inthe breach,and that employees regularly solicited forAvonproducts,artwork,home decorating items, andthe like.Since there was no indication that the applica-tion of this rule was or is confined to working areas andworking time,I find it to be overly broad in violation ofSection 8(a)(1) of the Act.Stoddard-Quirk Mfg. Co.,138NLRB 615 (1962);Presbyterian/St.Luke'sMedicalCenter,258 NLRB 93(1981).(2) ThedischargesSince I have determined that the testimony given bySue Tapscott and Bill Atkinson is true, and reflects accu-rately the motives of the management of SpringfieldManor, as well as the actions of Margaret Patton and EdHettinger,aswell as the actionsof Atkinson and Taps-cot, I am impelled to the conclusion that all the dis-charges here were motivated exclusively by antiunionconsiderations.The alleged reasons advanced by Re-spondent for the discharges were entirely pretextual, insome instances reflective of some shortcomings by theemployees,and in others wholly fabricated by Patton,Atkinson or, Tapscott.I therefore find that Respondentviolated Section 8(a)(1) and(3) of the Act by the dis-charges of Paula Clements and Virginia Willhite on June27,Mary Lyons on June 28, Margaret Tinney on June30, and James Green and Pat Bline onJuly 12.29 See,e.g.,Dawson Carbide Industries,273 NLRB 382 (1984);MagnoliaManor Nursing Home,260 NLRB 377 (1982).(3) The blacklistingSue Tapscott testified that on Margaret Patton's ordersshe called theLewisMemorial Nursing Home and toldthe administrator that they had terminated Virginia Will-hite at Springfield Manor because of union activity. ThisIfind to be a further violation of Section 8(a)(1) of theAct.NLRB v. Mount Desert Island Hospital,695 F.2d 634(1st Cir.1982).(4)Alleged subordination of AtkinsonThe credible testimony outlined above shows thatPatton discussed with Atkinson after he had resignedfrom Springfield Manor the fact that he might be givingtestimony to a Board agent in a prior case(33-CA-7663)involvingMary Lyons, and she intimated to Atkinsonthat if his testimony was favorable to the Company, hemight get his old job back or he might be considered fora position at corporate headquarters.Thismatter is not entirely free from question. Eventhough I believe the testimony of Atkinson and Tapscott,that testimony is rather vague.Since there is no allega-tion here that this conduct of Patton involved a violationof the Act. Because of that I cannot say that the matteriseither at issue here, or has been fully litigated, and Iexpressly make no finding on it.THE REMEDYHaving found that the Respondent has engaged in cer-tainunfair labor practices,I shall recommend that itcease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of theAct.Having found that the Respondent unlawfully termi-nated VirginiaWillhite,Paula Clements,Mary Lyons,MargaretTinney,James Green,and Pat Bline, I shallrecommend that Respondent offer them immediate andfull reinstatement to the positions they occupied at the29 I do not consider that this case comeswithin the rules laid down bythe Board inWright Line,251 NLRB 1083 (1980). SPRINGFIELD MANORtime of the discrimination against them,or to substantial-ly equivalent positions,without prejudice to their seniori-ty or to any other rights and privileges they may haveenjoyed in their employment for Respondent, and tomake themwhole for anyloss of earningssuffered bythem as the result of the discrimination against them bythe payment to them of sums equal to those they wouldhave earned,absent the discrimination against them, withbackpay computed in accordance with the formula inF.W. Woolworth Co.,90 NLRB 289 (1950), withinterestin the manner prescribedinNewHorizonsfor theRetard-ed,283 NLRB 1173 (1987).Since I do not believe that the unfair labor practicesfound here are so numerous or egregious as to indicate adisregard for the law, or for ordinary norms of humanconduct, I shall not grant the General Counsel's requestfor a remedial visitatorial provision.CONCLUSIONS OF LAW1.Respondent HS Healthcare,Inc., d/b/a SpringfieldManor, Springfield,Illinois, is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The United Food and Commercial Workers Union,Local 881, United Food and Commercial Workers Inter-national Union,AFL-CIO, CLC is alabor organizationwithin themeaning of Section2(5) of the Act.3.By maintaining an overly broad no-solicitation rule,the Respondent has violated Section 8(a)(1) ofthe Act.4.By discharging its employees,VirginiaWillhite,Paula Clements, Mary Lyons, Margaret Tinney, JamesGreen,and Pat Bline, the Respondent has violated Sec-tion 8(a)(1) and(3) of the Act.5.By attempting to blacklist its employee VirginiaWillhite, the Respondent has violated Section 8(a)(1) ofthe Act.6.The unfair laborpracticesset forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed80'° If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102 48 of theRules,be adopted by the31ORDERThe Respondent, HS Healthcare, Inc., d/b/a Spring-fieldManor,Springfield,Illinois, itsofficers,agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Maintaining and enforcing a discriminatory no-so-licitation rule.(b) Blacklisting any of its employees by notifying otheremployers that employees have been terminated for ac-tivities on behalf of a labor organization.(c)Terminating any of its employees because of theiractivities or suspected activities on behalf of a labor or-ganization.(d) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Immediately offer to Virginia Willhite, Paula Cle-ments,Mary Lyons, Margaret Tinney, James Green, andPat Bline full reinstatementto their former orsubstantial-ly equivalent positions,together with all rights and bene-fits appurtenant thereto, together with backpay comput-ed in accordance with the manner set forth in theremedy section of this decision.(b) Post at its Springfield,Illinois location copies ofthe attached notice marked "Appendix."a 1 Copies of thenotice, on forms provided by the Regional Director forRegion 33,after being signed by an authorized represent-ative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.Board and all objections to them shall be deemed waived for all pur-poses.91 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."